  8:20-cv-00073-BCB-MDN Doc # 83 Filed: 07/29/21 Page 1 of 1 - Page ID # 200




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

STARR G. SNYDER,

                        Plaintiff,                                    8:20-CV-73

        vs.
                                                                     JUDGMENT
MINE SAFETY APPLIANCES COMPANY,
LLC.,

                        Defendant.


       This matter is before the Court on Plaintiff’s Stipulation of Dismissal. Filing 82. Pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with prejudice, each

party to bear its own fees and costs.



       Dated this 29th day of July, 2021.

                                                     BY THE COURT:


                                                     __________________________
                                                     Brian C. Buescher
                                                     United States District Judge
